Citation Nr: 1646951	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral leg varicose veins.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to an initial, compensable disability rating for residuals of chip fracture of left great toe with degenerative changes.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael D. J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marines from February 1978 to October 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the RO that denied service connection for bilateral pes planus, for bilateral leg varicose veins, and for obstructive sleep apnea; and granted service connection for residuals of chip fracture of left great toe with degenerative changes evaluated as 0 percent (noncompensable) disabling effective December 23, 2011.  The Veteran timely appealed each denial of service connection, and for a higher initial disability rating for residuals of chip fracture of left great toe with degenerative changes.

In June 2016, the Veteran testified during a hearing before the undersigned in Washington, D.C.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Bilateral Pes Planus 

The Veteran seeks service connection for bilateral pes planus, and has asserted that the claimed disability is due to marching for three-to-four hours daily in very uncomfortable boots during basic training in active service.

In June 2016, the Veteran testified that his feet were size 16, and that the largest boot available was size 13.  He also testified that he slit holes in the boots, but that his feet still swelled and hurt while marching and standing; and that he was given medication for pain.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Service treatment records do not reflect any findings or complaints of flat feet.  Records show complaints of boot irritation in March 1978.  The Veteran reportedly did not undergo a separation examination at the time of his discharge from active service.

In January 2012, the Veteran reported wearing custom orthotics with orthopedic shoes, and taking pain medication twice a day; and reported, at times, that he had no sense of feeling in his feet.

In May 2014, the Veteran's treating physician opined that the Veteran's flat feet were as likely as not connected to active service.  In June 2016, the Veteran's treating physician opined that the Veteran's flat feet at least as likely as not (a 50 percent or greater probability) had their onset in active service, or were caused by physical abuse during boot camp.  The Board finds each of these opinions lacks probative value because no rationale had been provided by the physician.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service. Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Bilateral Leg Varicose Veins 

The Veteran seeks service connection for bilateral leg varicose veins, and has asserted that the claimed disability is due to marching for three-to-four hours daily in very uncomfortable boots during basic training.

In June 2016, the Veteran testified that he did not have any problems with varicose veins during active service, although "the veins started to form" before his discharge.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

Service treatment records do not reflect any findings or complaints of aching legs or varicose veins.  Complaints of boot irritation were noted in March 1978.  No separation examination is of record.

VA records show that the Veteran was prescribed support stockings to wear on each leg for treatment of his varicose veins in August 2011.  The Veteran 
reported experiencing heavy swelling and aching in his legs after standing or walking for long periods, and reported that his legs often ached or felt fatigued for no reason at all.  

In May 2014, the Veteran's treating physician opined that the Veteran's varicose veins were as likely as not connected to active service.  In June 2016, the Veteran's treating physician opined that the Veteran's varicose veins at least as likely as not (a 50 percent or greater probability) had their onset in active service, or were caused by physical abuse during boot camp.  As noted above, these opinions lack probative value because no rationale had been provided.

Under these circumstances, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service. Horowitz, 5 Vet. App. at 222. 

Obstructive Sleep Apnea 

The Veteran seeks service connection for obstructive sleep apnea, and has asserted that the claimed disability is due to physical abuse during basic training or secondary to the use of medications for treatment of his service-connected anxiety disorder.

In June 2016, the Veteran testified that he started using a CPAP machine for treatment of obstructive sleep apnea in or about 2006.  He testified that he has had a snoring issue since active service; and that he did not snore before entering active service, which has been corroborated by his sister.  The Veteran also testified that medications taken for treatment of his service-connected anxiety disorder tend to relax his muscles, which "brings on the snoring."

Service treatment records do not reflect any findings or complaints of sleep problems or obstructive sleep apnea.

In July 2012, the Veteran reported that a drill instructor in basic training awoke him for snoring too loudly, which made it impossible for other recruits to sleep.  The Veteran then reportedly stayed awake for as long as he could, hoping not to be singled out by the drill instructor for loud snoring.

A sleep study conducted in March 2006 revealed mild obstructive sleep apnea.  The Veteran reported a history of symptoms beginning in basic training in 1978, and persisting over the years

The report of a September 2012 VA examination reflects use of a CPAP nightly, and that the Veteran felt more energetic.  The September 2012 examiner found no continuity of treatment for a sleep disorder post-service, and opined that it was mere speculation to connect loud snoring in active service to current mild obstructive sleep apnea first diagnosed 28 years later.

In May 2014, the Veteran's treating physician opined that the Veteran's obstructive sleep apnea was as likely as not connected to active service.  In July 2016, the Veteran's treating physician opined that the medications used to treat the Veteran's anxiety disorder can exacerbate symptoms of sleep apnea; and that the use of sedative medications can cause further relaxation of the throat and tongue tissues that create obstruction.  There is no indication as to whether exacerbated symptoms of sleep apnea from the use of medications reflect a permanent increase in severity beyond its natural progression

With regard to the Veteran's claim for secondary service connection, the Board finds that an opinion is needed regarding whether the Veteran's obstructive sleep apnea is aggravated by the service-connected generalized anxiety disorder and/or schizoaffective disorder, as well as by medications taken for treatment.  Hence, the Board cannot resolve this matter without further medical clarification.

Residuals of Chip Fracture of Left Great Toe with Degenerative Changes

The Veteran contends that his service-connected residuals of chip fracture of left great toe with degenerative changes is more severe than currently rated, and warrants a higher initial disability rating.  

Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected residuals of chip fracture of left great toe with degenerative changes in September 2012.  At that time, there was neither evidence of ankylosis, nor evidence of malunion or nonunion of the tarsal or metatarsal bones.  The left great toe dorsiflexed 15 degrees with pain, and plantar-flexed 20 degrees with pain; and there was X-ray evidence of traumatic arthritis of the metatarsophalangeal joint with large spur.  Since then, the Veteran has described a worsening of the disability.

In June 2016, the Veteran testified that he was unable to wear shoes every day because his feet were swollen and he had constant pain.  He took pain medication twice a day, or as needed; and he wore custom-made orthotics.  Again, he is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

Under these circumstances, VA cannot rate the service-connected residuals of chip fracture of left great toe with degenerative changes without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

TDIU 

As noted above, a claim for TDIU is considered part and parcel of a claim for a higher evaluation, when such a claim is raised by the record.  Rice, 22 Vet. App. at 453-454.  

In November 2007, the Veteran's treating psychologist indicated that the Veteran's psychiatric symptoms interfered with his employment; and that he could not perform his duties without psychiatric medication.

The report of a January 2011 VA examination reflects that the Veteran was employed full-time as a station manager, and that he missed approximately four weeks of work in the past 12-month period due to headaches.

VA received the Veteran's claim for a higher evaluation of a service-connected disability in December 2011.  

In May 2016, VA received a medical statement from the Veteran's treating psychologist, indicating that the Veteran's symptoms remained serious and caused loss of steady work and a social life.

In June 2016, the Veteran testified that he could not wear shoes every day, which presented a "problem on the job."  He also testified that the medications he took for his psychiatric symptoms made him tired and interfered with his ability to work.  Specifically, he could not work as a station manager if his blood work revealed traces of the medications.  He also indicated that he last worked approximately two years ago.

The Board notes that a total schedular rating already has been in effect since May 2016.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s).

In this case, service connection is currently in effect for schizoaffective disorder, rated as 100 percent disabling from May 13, 2016; for tension headaches, rated as 50 percent disabling from March 14, 2005; for pseudofolliculitis barbae, rated as 10 percent disabling from May 3, 1982; for generalized anxiety, rated as 10 percent disabling from November 5, 2004, and prior to March 13, 2016; for hypertension, rated as 10 percent disabling from April 7, 2005; and for residuals of chip fracture of left great toe with degenerative changes, rated as 0 percent (noncompensable) disabling from December 23, 2011.

Hence, the Veteran may be entitled to special monthly compensation as provided in § 1114(s), if he is found to be unemployable due solely to one of his service-connected disabilities and there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  This letter should specifically request that the Veteran submit an Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940.  The Veteran should be asked to provide information concerning employment since December 2010, and should be asked to identify the disability which reportedly rendered him unable to obtain or retain substantially gainful employment.  

2.  Obtain the Veteran's outstanding VA treatment records, from August 2016 forward; and associate them with the Veteran's claims file.

3.  Afford the Veteran a VA examination to address his bilateral pes planus and bilateral leg varicose veins.

(a)  For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically to include marching and standing in boots that were too small, as reported by the Veteran. 

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of chip fracture of left great toe with degenerative changes (or other service-connected disabilities) caused any current bilateral pes planus or any current bilateral leg varicose veins.
 
(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of chip fracture of left great toe with degenerative changes (or other service-connected disabilities) aggravated (i.e., permanently increased in severity beyond the natural progression) any current bilateral pes planus or any current bilateral leg varicose veins.

Service connection is currently in effect for residuals of chip fracture of left great toe with degenerative changes, schizoaffective disorder, tension headaches, pseudofolliculitis barbae, and hypertension.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Attention is invited to the attempted nexus opinions in private treatment records dated in May 2014 and in June 2016 (VBMS, documents labeled Medical Treatment Record-Non-Government Facility, receipt dates 7/6/2014 and 7/28/2016).

4.  The September 2012 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute), for an addendum opinion as to the following: 

(a)  Whether it is at least as likely as not (50 percent probability or more) either that the Veteran's obstructive sleep apnea had its onset in active service or is otherwise related to active service. 

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is caused by his service-connected generalized anxiety disorder and/or schizoaffective disorder, as well as by medications taken for treatment.
 
(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is aggravated by (i.e., has permanently increased in severity beyond the natural progress due to) his service-connected generalized anxiety disorder and/or schizoaffective disorder, as well as by medications taken for treatment.  If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's obstructive sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected generalized anxiety disorder and/or schizoaffective disorder, as well as by medications taken for treatment.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Afford the Veteran a VA examination, for evaluation of the service-connected residuals of chip fracture of left great toe with degenerative changes and any functional impairment.  The entire claims file, to include this REMAND, must be made available to the examiner; and the report of the examination should note review of the file. 

The examiner should identify all current symptoms associated with the Veteran's residuals of chip fracture of left great toe with degenerative changes.  The examiner should specify whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability.  

Specifically, the examiner should report the ranges of motion of the first metatarsophalangeal joint of each foot, or whether any segment is ankylosed.  

The examiner should express an opinion as to whether there is severe painful motion or weakness associated with the Veteran's service-connected residuals of chip fracture of left great toe with degenerative changes (versus other causes).  The examiner should opine as to whether the great toe of the left foot exhibits weakened movement, excess fatigability, or incoordination; and whether the service-connected disability significantly limits functional ability during flare-ups or when the left great toe is used repeatedly over a period of time.  The examiner should describe any incapacitating exacerbations.

The examiner should also interview the Veteran as to his employment and education history, and ascertain any functional and occupational impairment resulting from service-connected disabilities.  
 
6.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).163421606.978

